DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said encapsulating material" in in line 1-2.  		Claim 4 recites the limitation "said steps" in in line 1.  					There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na, US 8922024.
Regarding Claim 1, Na discloses; a method comprising: 			providing an encapsulated electronic component (Figs. 1C, 1D, 1F; chip 111 encapsulated with molding layer 119) mounted on a printed circuit board (Fig. 1F; 101 and Col. 4; Ln. 36-37), said encapsulated electronic component having an outward-facing thermal- interface-material engaging pattern (Fig. 1E; 117s and Col. 6; Ln. 46-47) on an encapsulant thereof; and 									securing a heat sink (Fig. 1F; 119) to said encapsulated electronic component on said printed circuit board with a thermal interface material (Fig. 1F; 114) intermediate said heat sink and said thermal-interface-material engaging pattern of said encapsulant such that said thermal- interface-material engaging pattern engages (Fig. 1F; 114 engages 117s) said thermal interface material to resist lateral motion (Col. 6; Ln. 64-65; robustly attached to each other therefore inherently no lateral motion) of said thermal interface material.
Regarding Claim 2, Na discloses; in said securing step, said thermal interface material comprises at least one of thermal grease, thermal putty, and thermal gel (Fig. 1F; 114 and Col. 7; Ln. 1; thermally conductive paste).
Regarding Claim 4, Na discloses; said steps are carried out without wiping the thermal-interface-material engaging pattern with alcohol, without abrading the thermal- interface-material engaging pattern, without exposing the thermal-interface-material 
Regarding Claim 6, Na discloses; in said providing step, said thermal-interface- material engaging pattern comprises at least one of a diamond pattern and a channel pattern (Fig. 1E; 117s and Col. 6; Ln. 46-47).
Regarding Claim 7, Na discloses; an assembly comprising: 				a printed circuit board (Fig. 1F; 101 and Col. 4; Ln. 36-37); 					an encapsulated electronic component (Fig. 1F; chip 111 encapsulated with molding layer 119) mounted on said printed circuit board, said encapsulated electronic component in turn comprising an encapsulant with an outward- facing thermal-interface-material engaging pattern (Fig. 1E; 117s and Col. 6; Ln. 46-47) thereon; 			a heat sink (Fig. 1F; 119); and 									a thermal interface material (Fig. 1F; 114) intermediate said heat sink and said thermal-interface- material engaging pattern of said encapsulant; 					wherein said heat sink is assembled to said printed circuit board such that said thermal-interface-material engaging pattern engages (Fig. 1F; 114 engages 117s) said thermal interface material to resist lateral motion (Col. 6; Ln. 64-65; robustly attached to each other therefore inherently no lateral motion) of said thermal interface material.
Regarding Claim 8, Na discloses; said thermal interface material comprises at least one of thermal grease, thermal putty, and thermal gel (Fig. 1F; 114 and Col. 7; Ln. 1; thermally conductive paste).
Regarding Claim 11, Na discloses; said thermal-interface-material engaging pattern has a draft angle of at least one degree from vertical (Fig. 1E; 117s and Col. 6; Ln. 46-47; draft angle for uneven surface 117s has at least one degree).
Regarding Claim 12, Na discloses; in said providing step, said thermal-interface- material engaging pattern comprises at least one of a diamond pattern and a channel pattern (Fig. 1E; note uneven surface 117s resembles a channel pattern as shown; see also Col. 6; Ln. 46-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Na, US 8922024 as applied to claims 1-2, 4,6-8, 11 and 12 above, and further in view of Pomerantz, US 20120146247.
Regarding claims 5 and 10, Na substantially discloses the invention of fabricating process for encapsulated semiconductor package with uneven surface pattern molding layer but is silent about said thermal-interface-material engaging pattern has an average roughness of at least three microns. However Pomerantz shows that the interior surface of lower mold plate may additionally or alternatively be provided with a surface roughness. Moreover, only portions of upper mold plate and/or lower mold plate may .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729